Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
DETAILED ACTION
2.	This office action is a response to communication submitted on 12/07/2021.
3. 	Claims 1, 3-7, 9, 11, 13 and 15 are presented for examination.
Response to Arguments
4.	Applicant’s arguments with respect to the claim have been considered but are moot because the arguments under review are under a new ground of rejection issued after amendments on RCE.
Claim Rejections – 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (US 20160176313 A1) in view of SHIZU (US 20160169755 A1).
In regards to claim 1, LI shows (Figs. 1-5) a motor control device (as shown in Figs. 2 and 4) that controls a reluctance torque (Tr) motor (6), the motor control device comprising: 
a memory (i.e. ROM) storing a table (i.e. 46 within 29 at Fig. 2 and table 35 at Fig. 5) in which a motor torque (i.e. implicitly as torque command is taken from torque command mapping table (35) in 
a processor (within motor control unit 29) configured to: 
detect using a rotation angle sensor (rotation angle sensor 36) the rotor rotation angle of the motor (6); 
set, as a first setting portion (i.e. 21/29) that sets a motor torque command value (TORQUE CMD VALUE/SIGNED TORQUE CMD VALUE) that is a command value of the motor torque to be generated by the motor (6); and 
set, as a second setting portion (i.e. current command section 40), based on the table (i.e. 46 within 29 at Fig. 2 and table 35 at Fig. 5), the armature current command value (i.e. Ia or phase currents Id/Iq which represents phase currents) and the current phase angle command value (i.e. β) for configuring the motor to generate the motor torque (i.e. Iq) by means current CMD 40 and further input to the motor as Vq) in accordance with the motor torque command value set by the first setting portion (i.e. 21/29) at the detected rotation angle (pars. 61-62).
In regards to claim 2, LI shows (Figs. 1-5) further comprising: 
a rotation angle detecting means (36) that detects a rotor rotation angle of the motor (6); and wherein the table (i.e. 46 within 29 at Fig. 2 and table 35 at Fig. 5) is that in which a motor torque 
Although LI implicitly discloses that the a memory (i.e. ROM) stores a table (i.e. 46 within 29 at Fig. 2 and table 35 at Fig. 5) in which a motor torque (i.e. implicitly as torque command is taken from torque command mapping table 35 in which a relationship between a rotation speed and a torque of the motor” is define, Li does not explicitly (emphasis added) discloses storing a table in which a plurality of motor torques each generated from the motor is stored in the memory according to each detected rotor rotation angle of a plurality of rotor rotation angles.
However, SHIZU discloses (storing a table (i.e.memory 12) in which a plurality of motor torques each generated from the motor is stored in the memory according to each detected rotor rotation angle of a plurality of rotor rotation angles (i.e.  The torque calculating unit 9 multiplies the angular acceleration calculated in the angular acceleration calculating unit 8 by a known moment of inertia of the rotating shaft, to find a torque. ..Both an angle of rotation of the motor 2 to be measured detected by the encoder 6 and the torque calculated in the cogging torque calculating unit 7 are stored in the memory 12.Subsequent to this, whether or not the rotating shaft has made one full rotation is determined in step 12. Whether the one full rotation is made by the rotating shaft is determined based on whether a difference between the angle of rotation initially stored after cogging torque measurement is started and a present angle of rotation reaches or exceeds 360 degrees. When it is not determined that the rotating shaft has made one full rotation, operation moves back to step 11 to store both the angle of rotation of 
Thus, given the teaching of SHIZU, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of LI to store multiple torque values in advance on a memory or table to be implemented to control and set the motor control commands, consequently improving the system reliability and performance.

7.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (US 20160176313 A1) in view of SHIZU (US 20160169755 A1) and further in view of Kezobo et al. (US 20140246999 A1)
In regards to claims 5 and 6, LI as modified by SHIZU does not show wherein the motor is a reluctance torque utilizing motor that includes two systems of stator coils,  the motor torque generated from the motor is stored with respect to a combination of a comprehensive armature current command value that encompasses  the two systems of stator coils and the current phase angle command value at which the motor torque is maximized for the comprehensive armature current command value is stored in the table, the processor is further configured to distribute in the second setting portion is arranged such that a comprehensive armature current command value set based on the table is distributed between the respective systems, and currents supplied to the stator coils of the respective systems are controlled based on the armature current command values distributed according to the systems and a current phase 
However, the fact that the system of LI is only a single system for a single set of coil does not preclude the system to work as a mirror for a two system and would not be novel to provide the system with a duplicate table to control the command values on the same manner as the single system.
Furthermore, Kezobo shows (Fig. 1) and discloses a motor control device for controlling a motor including plural sets of windings (15 and 16) and discloses the option that once a waveform of the torque current is determined, it is possible using the relationship of FIG. 10 to pre-prepare, as a table, unit-phase current commands for every rotation angle. In such a way, patterns of necessary unit-phase current commands may be prepared as a table in the unit-phase current command generating means 81 (see, FIG. 4). It is noted that, there is another way of not preparing the unit-phase current commands as a table. A 
Thus, given the teaching of Kezobo, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of LI to be intended for a dual or double fed motor having two coil system in order to provide an accurate control to separated coils for allowing variation in motor or generator speed and direction with an effective constant torque speed range that is twice synchronous speed for a given frequency of excitation , consequently improving the system reliability.
Allowable Subject Matter
8.	Claims 3-4 and 7, 9, 11, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Related Prior Arts
9.	The following related prior arts made of record are considered pertinent to applicant’s disclosure to further show the general state of the art and may be applied alone or in combination for rejection of the claims.
 (JP 2014023375 A) compensating periodic torque fluctuation of a load driven by a motor, torque correction data is stored so as to correspond to a mechanical angle θm of the motor, at each characteristic point 150. A range of the mechanical angle θm corresponding to one rotation of the motor 1 is divided into a first angle section P1 where the load torque fluctuation occurs and a second angle section P2 where no load torque fluctuation occurs. In 
(US 5508923 A) discloses  a system for controlling a vehicle engine according to a plurality of stored torque patterns for various vehicle operating environments, based upon the accelerator pedal position and the vehicle speed. A vehicle environment, detection unit evaluates the vehicle environment and a target drive shaft torque pattern is selected from the plurality of target drive shaft torque patterns stored in a torque pattern storage. A target drive shaft torque calculating unit determines a target drive shaft torque from the selected target drive shaft torque pattern, the detected accelerator pedal operating amount and the detected vehicle speed.
(US 20080197798 A1) The ROM 3b in advance stores a plurality of drive tables for setting rotation torque of the drive signal outputted from the driving section 3. As shown in FIGS. 8A and 8B, a plurality of the drive tables includes: (a) a reference drive table having a reference torque control pattern supplying such a drive signal.
(US 20120046832 A1) a Command current value generating unit 32 sets the q-axis command current value I.sub.q* based on the detected steering torque T detected by the torque sensor 1 and subjected to the limiting process executed by the steering torque limiter 20, the vehicle speed detected by the vehicle speed sensor 6 and a torque-vs.-assist map that stores an assist characteristic, indicating the correlation of a target assist torque T.sub.A* with a steering torque T, for each vehicle speed.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE L CARRASQUILLO/Primary Examiner Engineer, Art Unit 2846